Name: Commission Regulation (EEC) No 294/88 of 29 January 1988 concerning Annex VII to Regulation (EEC) No 4135/86 on common rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: international trade;  political geography;  leather and textile industries
 Date Published: nan

 Official Journal of the European Communities No L 30/52. 2. 88 COMMISSION REGULATION (EEC) No 294/88 of 29 January 1988 concerning Annex VII to Regulation (EEC) No 4135/86 on common rules for imports of certain textile products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4135/86 of 22 December 1986 on common rules for imports of certain textile products originating in Yugoslavia ('), and in particular paragraph 2 of Annex VII thereto, Whereas Annex VII to Regulation (EEC) No 4135/86 provides that the allocations between Membert States of Community quantitative limits specific to outward processing trade (OPT) imports for 1987 to 1991 are carried out in accordance with the procedure laid down in Article 14 ; Whereas it is appropriate to establish the 1988 allocation between Member States of these quantitative limits for economic outward processing trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee 'Yugoslavia', HAS ADOPTED THIS REGULATION : Article 1 The 1988 allocation between Member States of the Community OPT quantitative limits referred to in Appendix A to Annex VII to Regulation (EEC) No 4135/86 is set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 387, 31 . 12. 1986, p. 1 . No L 30/6 Official Journal of the European Communities 2. 2. 88 ANNEX Breakdown of outward processing trade objectives between Member States from 1 January to 31 December 1988 Units Category EEC Federal Republic of Germany France Italy Benelux UnitedKingdom Ireland Denmark Greece Spain Portugal 1 000 pieces 5 3 350 2 921  111 318       1 000 pieces 6 10 652 9 095 415 147 995       1 000 pieces 7 5 789 5 388   401       1 000 pieces 8 15 058 10 062 125 145 4 726       1 000 pieces 15 5 654 5 170 110 44 330       1 000 pieces 16 3 259 2 616 109 109 376   49   